Citation Nr: 0118998	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  00-18 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to September 4, 1998, 
for a 10 percent evaluation for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1983 to September 
1991, with seven months and one day of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO), which increased the disability rating 
for service-connected lumbar spine scoliosis to 10 percent, 
effective on September 4, 1998.  The Board recharacterizes 
the issue on appeal as it appears on the title page of this 
decision because medical evidence referenced below now shows 
a low back disorder in addition to scoliosis.

In a May 1999 written statement, the veteran appears to 
assert that she is unable to maintain employment because of 
her service-connected disabilities.  The Board reads this 
statement as a claim of entitlement to a permanent and total 
disability rating for compensation purposes, see 38 C.F.R. 
§ 3.155 (2000); Robertson v. Principi, 251 F.3d 1378 (Fed 
Cir. 2001), and refers this matter back to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  Evidence dated prior to July 10, 1998, does not show low 
back impairment sufficient to support a 10 percent disability 
rating.



CONCLUSION OF LAW

The evidence satisfies criteria for an effective date of July 
10, 1998, but no earlier, for a 10 percent evaluation for a 
low back disorder.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that her service-connected low back 
disorder should be rated as 10 percent disabling effective 
prior to September 4, 1998.  She and her representative argue 
that the effective date of the 10 percent rating should be 
the date of her separation from service in September 1991.

VA has met its duty to assist the veteran to develop this 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  During the 
pendency of the appeal the RO has provided the veteran with a 
Statement of the Case including notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  The RO has obtained and associated with the 
claims file, to the extent possible, pertinent records 
including service medical records (SMRs), private and VA 
medical records, including reports of VA examinations during 
the pendency of this matter, and other records, if any, which 
the veteran identified as pertinent to the claim.

As a general rule, the effective date for a disability 
compensation award arising from an original claim, a claim to 
reopen after final disallowance or a claim for an increased 
rating, is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (2000).  An exception to this 
rule includes a case in which a veteran submits an 
application for compensation within a year after separation 
from service, in which case the effective date of a 
compensation award is the day following separation from 
service.  Id.  Another exception is a case in which a veteran 
submits an application for an increased rating for a service-
connected disorder within a year after there is evidence 
showing increased disability; in which case the effective 
date of an increased compensation award is the date of that 
evidence.  Id; Harper v. Brown, 10 Vet. App. 125, 126-127 
(1997).

Review of the pertinent procedural history discloses that the 
first exception to the effective date general rule is 
inapplicable here.  The veteran first claimed entitlement to 
service connection for a low back disorder in March 1992, 
within a year of her separation from service.  She timely 
appealed denial of the claim and, in November 1995, the Board 
granted service connection for scoliosis of the lumbar spine.  
In January 1996, the Des Moines, Iowa RO assigned a 
noncompensable rating for scoliosis of the lumbar spine 
effective as of the date of separation from service.  The 
January 1996 decision became final when the veteran declined 
to initiate a timely appeal.  The Board does not revisit that 
final decision here.  See 38 C.F.R. § 3.104 (2000).  On July 
10, 1998, the veteran submitted a handwritten letter to the 
RO complaining about her service-connected back disorder and 
stating "I think I need an increase on everything."  A 
September 4, 1998 letter from the veteran's representative 
correctly identifies the July 10, 1998 letter as a claim for 
an increased rating for the back disorder.  In March 2000, 
the RO granted the 10 percent rating effective September 4, 
1998, identifying that date as the date of claim.  Although 
the Board finds that the date of claim should be July 10, 
1998, the date of RO receipt of the veteran's letter, it also 
finds that the 10 percent rating cannot be effective from the 
veteran's service separation because the rating relates to a 
claim submitted more than a year after separation.  See 
38 C.F.R. § 3.400.  The claim which the veteran did submit 
within a year of service was resolved fully once the January 
1996 rating decision (assigning a noncompensable rating 
effective from the date of separation from service) became 
final.

Review of the medical evidence discloses that the second 
exception to the effective date general rule also is 
inapplicable here.  The only pertinent medical evidence 
within a year prior to the July 10, 1998 increased rating 
claim is documentation of May 1998 VA treatment of a 
different disorder, noting without comment curvature of the 
veteran's lumbar spine.  This record includes no description 
of low back symptomatology or the severity of a low back 
disorder.  Since the January 1996 final decision the only 
other medical evidence a low back disorder is documentation 
of VA diagnosis and treatment for low back pain following a 
1994 fall.  All evidence upon which the RO based the 10 
percent rating, including a report of a VA spinal examination 
showing low back symptomatology in additional to scoliosis, 
is dated after the claim.  Therefore, because the Board finds 
that the date of claim here is July 10, 1998, the earliest 
possible effective date for the 10 percent rating is July 10, 
1998.  See 38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400; 
Harper v. Brown, 10 Vet. App. at 126-127.

In consideration of the foregoing, the Board finds that 
evidence does not show an ascertainable increase in the 
veteran's service-connected low back disability before July 
10, 1998, which should be the effective date of the 10 
percent rating.


ORDER

An effective date of July 10, 1998, for a 10 percent rating 
for a low back disorder is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

